          Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________________

CINDY O’CONNOR,

                              Plaintiff,

   v.

WAL-MART STORES EAST, LP,
Individually and as d/b/a WALMART
                                                             NOTICE OF REMOVAL
WAL-MART STORES EAST, LP,
Individually and as d/b/a WALMART #2210
                                                             Case №.
WALMART STORES EAST, LP,
WAL-MART STORES, INC.,
WAL-MART STORES EAST, INC.,
WAL-MART REAL ESTATE BUSINESS TRUST
WAL-MART STORES EAST, LP #2210,
JOHN DOE CORPORATIONS 1 THROUGH 10

                        Defendants.
_____________________________________________


              PLEASE TAKE NOTICE that defendants Wal-Mart Stores East, LP, (incorrectly

sued as “Wal-Mart Stores East, LP, Individually and as d/b/a Walmart,” “Wal-Mart Stores East,

LP, Individually and as d/b/a Walmart #2210,” and “Wal-Mart Stores East, LP #2210), Walmart

Inc. f/k/a Wal-Mart Stores, Inc., Wal-Mart Stores East, Inc., and Wal-Mart Real Estate Business

Trust (collectively, “Removing Defendants”), by their attorneys, Bennett Schechter Arcuri & Will

LLP, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, file this Notice of Removal of the action

styled Cindy O’Connor, Plaintiff, versus Wal-Mart Stores East, LP, Individually and et al.,

Defendants, Index №. 815631/2019 (the “Action”), from the Supreme Court of the State of New

York, County of Erie, to the United States District Court for the Western District of New York.

              In support thereof, Removing Defendants state:

              1.      On or about November 21, 2019, Plaintiff Cindy O’Connor (hereinafter,
          Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 2 of 6




“Plaintiff”) commenced the Action by filing a Summons and Complaint in the Supreme Court of

the State of New York, County of Erie, against the Removing Defendants. A copy of the Summons

and Complaint is attached hereto and incorporated herein by reference as Exhibit A.

               2.     On January 23, 2020, Removing Defendants appeared in the Action by

serving their Answer, a copy of which is attached hereto and incorporated herein by reference as

Exhibit B.

               3.     After the commencement of the action, and in accordance with N.Y. CPLR

3017(c), Removing Defendants served a Request for Supplemental Demand for Relief on the

Plaintiff, a copy of which is attached and incorporated herein by reference as Exhibit C.

                4.    The Removing Defendants made numerous requests to Plaintiff for a

response to Removing Defendants’ Supplemental Demand for Relief. Copies of Removing

Defendants’ requests to Plaintiff are attached herein by reference as Exhibit D.

               5.     Two pre-trial conferences were also held in the Supreme Court of the State

of New York, County of Erie, with Honorable Mark J. Grisanti, where the Plaintiff was directed

to serve responses to the Removing Defendants’ discovery demands, including Defendants’

Supplemental Demand for Relief.

               6.     On December 3, 2020, Removing Defendants received a response to

Plaintiff’s Supplemental Demand for Relief, seeking Five Million Dollars ($5,000,000.00) in

damages in this action, a copy of which is attached herein by reference as Exhibit E.

               7.     According to Plaintiff’s Complaint, Plaintiff Cindy O’Connor is an

individual domiciled in the State of New York and, therefore, for the purposes of this Notice of

Removal, is a citizen of the State of New York. See Ex. A.

               8.     Removing Defendant Wal-Mart Stores East, LP, (incorrectly sued as “Wal-
           Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 3 of 6




Mart Stores East, LP, Individually and as d/b/a Walmart,” “Wal-Mart Stores East, LP, Individually

and as d/b/a Walmart #2210,” and “Wal-Mart Stores East, LP #2210”), is a limited partnership

organized under the laws of the State of Delaware. The only partners of Wal-Mart Stores East, LP

are general partner WSE Management, LLC and limited partner WSE Investment, LLC, both of

which are limited liability companies organized under the laws of the State of Delaware. The sole

member of both WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East,

LLC, a limited liability company organized under the laws of the State of Arkansas. The sole

member of Wal-Mart Stores East, LLC is Walmart Inc., a corporation organized under the laws of

the State of Delaware, with a principal place of business in the State of Arkansas. The principal

place of business for all of the foregoing entities (Wal-Mart Stores East, LP; WSE Management,

LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC; and Walmart Inc.) is in the State of

Arkansas. Accordingly, for the purposes of this Notice of Removal, Defendant Wal-Mart Stores

East, LP is a citizen of the States of Delaware and Arkansas.

               9.      Removing Defendant Walmart Inc. f/k/a as Wal-Mart Stores, Inc. is a

corporation organized under the laws of the State of Delaware, with a principal place of business

in the State of Arkansas and, therefore, for the purposes of this Notice of Removal, is a citizen of

the States of Delaware and Arkansas.

               10.     Removing Defendant Wal-Mart Stores East, Inc., is now known as Wal-

Mart Stores East, LLC, which is a limited liability company organized under the laws of the State

of Arkansas. The sole member of Wal-Mart Stores East, LLC is Walmart, Inc., which is a

corporation organized under the laws of the State of Delaware with a principal place of business

located in Arkansas. Therefore, for the purposes of this Notice of Removal, Defendant Wal-Mart

Stores East, LLC, incorrectly sued as Wal-Mart Stores East, Inc., is a citizen of the States of
           Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 4 of 6




Delaware and Arkansas.

               11.     Removing Defendant Wal-Mart Real Estate Business Trust is a real estate

business trust organized under the laws of the State of Delaware. The only Trustee and the only

Beneficial Owner of Wal-Mart Real Estate Business Trust is Wal-Mart Property Co., which is a

corporation organized under the laws of the State of Delaware with a principal place of business

in the State of Arkansas. Therefore, for the purposes of this Notice of Removal, Defendant Wal-

Mart Real Estate Business Trust is a citizen of the States of Delaware and Arkansas.

               12.     John Doe Corporations 1 through 10 are also named as defendants in the

Action. As “John Doe Corporation” is a fictitious name, pursuant to 28 U.S.C. § 1441(b)(1), the

citizenship of John Doe Corporations 1 through 10 shall be disregarded for the purposes of this

Notice of Removal.

               13.     This Court has original subject matter jurisdiction over the Action pursuant

to 28 U.S.C. §§1332(a) and 1441(b), because (a) there is complete diversity of citizenship among

the parties; (b) the amount in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00) exclusive of interest and costs; and (c) none of the parties in interest who are properly

joined and served as Defendants are citizens of New York State. The Action may, therefore, be

removed pursuant to 28 U.S.C. § 1441(b).

               14.     This Notice of Removal is timely under 28 U.S.C. § 1446(b)(3) and (c).

               15.     Pursuant to 28 U.S.C. §1446(b)(2), all defendants who have been properly

joined and served join in and consent to the removal of the Action.

               16.     Pursuant to 28 U.S.C. §1441(a), removal venue exists in the United States

District Court for the Western District of New York because the Supreme Court, Erie County (the

Court in which the Action was originally filed) is within the jurisdiction of the Western District of
           Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 5 of 6




New York.

               17.     Pursuant to 28 U.S.C. §1446(a), all process, pleadings, and orders served to

date upon the Removing Defendants are appended hereto. Pursuant to Local Rule 81(a)(3), an

index of all documents filed in the state court action is attached hereto as Exhibit F.

               18.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal is being served upon the Plaintiff and is being filed with the Clerk of the Supreme

Court, Erie County. See Notice of Filing of Notice of Removal, with Affidavit of Service, attached

hereto as Exhibit G.

               19.     Removing Defendants reserve the right to amend or supplement this Notice

of Removal.

               WHEREFORE, Removing Defendants request that the case styled Cindy

O’Connor, Plaintiff, versus Wal-Mart Stores East, LP, Individually and et al., Defendants,

Supreme Court of the State of New York, County of Erie, Index №. 815631/2019, be removed to

this Court, and that this Court take subject matter jurisdiction over this Action.


Dated:         Buffalo, New York
               December 4, 2020

                                                      Yours, etc.,



                                                      BENNETT SCHECHTER
                                                      ARCURI & WILL LLP
                                                      By:    Pauline C. Will, Esq.
                                                             Sarah E. Schulz, Esq.
                                                      Attorneys for Removing Defendants
                                                      701 Seneca Street, Suite 609
                                                      Buffalo, New York 14210
                                                      Telephone (716) 242-8100
                                                      pwill@bsawlaw.com
                                                      sschulz@bsawlaw.com
        Case 1:20-cv-01781-LJV Document 1 Filed 12/04/20 Page 6 of 6




To:   Jason C. Luna, Esq.
      JASON C. LUNA, PLLC
      Attorney for Plaintiff
      4535 Southwestern Blvd, Suite 804B
      Hamburg, New York 14075
      Telephone (716) 648-6666
      jasonluna@jasonluna.net
